629 N.W.2d 923 (2001)
465 Mich. 851
Theodore W. REYNOLDS, III, Plaintiff-Appellant,
v.
MICHIGAN PAROLE BOARD, Defendant-Appellee.
Docket No. 118340, COA No. 225256.
Supreme Court of Michigan.
July 20, 2001.
On order of the Court, the application for leave to appeal from the November 9, 2000 decision of the Court of Appeals is considered, and it is DENIED because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN J., dissents and states as follows:
I would grant leave in this case to consider whether the parole board's decision that it had "no interest" in considering the prisoner for parole, and thus "no interest" in holding a parole hearing, constitutes a decision by the board to deny the prisoner parole, making the decision "appealable by the prisoner" and requiring the board to provide the prisoner with a "written explanation of the reason for denial." See 1998 PA 512 (subsequently amended by 1999 PA 191); MCL 791.235(12).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., concur with the statement of MARKMAN, J.